Per Curiam.
The respondent was duly admitted to practice as an attorney and counselor at law in this State on the 24th day of July, 1906. The referee has found that, on or about the 12th day of March, 1925, the respondent, as the attorney for one William P. Gaynor, collected the sum of $4,105.33, the proceeds of a mortgage assigned by Gaynor to a third party; that respondent converted said sum of money to his own use and has not paid any part thereof to his client except the sum of $950; that, of the proceeds originally taken by the respondent into Ms hands as such attorney, the sum of $3,155 remains unpaid to Ms client. The learned referee recommends that respondent’s name be removed from the roll of attorneys of tMs court. The evidence adduced upon the hearing not only supports the findings of the referee, but, indeed, justifies no other conclusion or determination. The relationship of attorney and client between the respondent and Gaynor never terminated, and the argument that it was changed to that of debtor and creditor is not borne out by the record. Motion to confirm report of official referee granted, respondent disbarred, and Ms name ordered stricken from the roll of attorneys. Present — Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ. Motion to confirm report of official referee granted, respondent disbarred, and Ms name ordered stricken from the roll of attorneys.